IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-50252
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

OLUBANJI MILTON MACAULAY, also known as Benji Macauley, also
known as Reginald Eugene Harris,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-01-CR-368-ALL-EP
                       --------------------
                         November 22, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Olubanji Macaulay appeals his conviction for perjury and

making false assertions of American citizenship.    See 8 U.S.C.

§ 1357; 18 U.S.C. § 911.    His sole issue on appeal is that the

district court abused its discretion by admitting an exhibit

containing German documents that Macaulay asserts were

inadmissible hearsay.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50252
                                  -2-

     The exhibit, consisting of records related to Macaulay’s

attempt to obtain political asylum in Germany, contained

admissions by Macaulay that he was a Nigerian citizen by birth.

The exhibit was admissible under the hearsay exception of FED. R.

EVID. 803(8)(A) for authenticated official or public documents.

Macaulay’s statements of Nigerian citizenship within the exhibit

were not hearsay because they were Macaulay’s admissions.    See

FED. R. EVID. 801(d)(2).   Any error in admitting other parts of

the exhibit was harmless because those parts were merely

cumulative of properly admitted evidence or so irrelevant as to

be innocuous.   See United States v. Sotelo, 97 F.3d 782, 798 (5th

Cir. 1996); United States v. Bruno, 809 F.2d 1097, 1106 (5th Cir.

1987) (admission harmless where “evidence was innocuous and added

nothing to the government’s case”).

     The judgment of the district court is AFFIRMED.